Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered April 15, 2002, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court improperly admitted into evidence testimony about prior bad acts committed by him with the victim. We disagree. The testimony was relevant to the defendant’s motive and intent when he struck the victim three times with a baseball bat, and the probative value of this evidence outweighed its potential for prejudice. Thus, it was admissible (see People v Molineux, 168 NY 264 [1901]; People v Alvino, 71 NY2d 233, 241 [1987]). Also, the testimony consti*425tuted permissible hearsay as it was not admitted for its truth, but rather to show motive (see People v Sawyer, 288 AD2d 73 [2001]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention is without merit. Luciano, J.P., Mastro, Spolzino and Skelos, JJ., concur.